FILED
                                                                                         COURT OF APPEALS
                                                                                               DIVISION 11
                                                                                        2015 FEB -   3 IN 8 : 19
                                                                                        STATE OF WASHINGTON
                                                                                        BY
                                                                                                        TY




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                 DIVISION II

BRADLEY C. HOGGATT and CONNIE J.                                                      No. 45589 -7 -II
HOGGATT, husband and wife, and their
marital community,


                                     Respondents,


          v.



 LUIS FLORES, a married man as his separate                                     PUBLISHED OPINION
 capacity,


                                     Appellant.


         JOHANSON, C. J. —       Luis Flores appeals a superior court order granting summary judgment

in favor of Bradley and Connie Hoggatt. Flores argues that he is entitled to rescission under RCW

58. 17. 210, a statutory provision that permits an innocent purchaser of illegally subdivided property

to   seek either rescission or   damages. Flores argues that the initial statutory violation (the sale or


transfer of noncompliant property) triggered an absolute right to rescission in the purchaser' s favor

even after     the property   is brought into    compliance with          statutory   subdivision requirements.    We


hold that because Flores failed to unequivocally seek rescission before the Hoggatts brought the

property into    compliance,    Flores is   no   longer   entitled   to   rescission.    We   affirm.
No. 45589 -7 -II



                                                         FACTS


                                                    I. BACKGROUND


           In June 1993, the Hoggatts acquired a residence on seven acres of land in Cowlitz County.

The Hoggatts legally subdivided the property into four lots. They sold three one -acre parcels and

retained a four -acre lot with the original residence. 1

           In April 2004, the Hoggatts again divided their property, but this time they did not do it

legally through the subdivision process. They simply caused two distinct tax parcels to be created.

One   of   these, tax   parcel   WC2001023,         was a one -acre    lot   with   the   original residence.    This they

sold to Flores. The other, tax parcel WC2001025, was an undeveloped three -acre parcel they kept

for themselves.


           In 2007, the Hoggatts wanted to build a residence on their undeveloped parcel. This parcel


had only 20 feet      of road    frontage, 5 feet less than necessary          under      the Cowlitz   County   Code. In


February, the Hoggatts filed an application requesting a variance. They attached a written narrative

suggesting that if they were allowed to build a single -family residence, they would promise not to

subdivide     the   parcel    further.    County officials noticed that the Hoggatts had not divided their

property in     compliance       with     subdivision   regulations.         The county approved the variance on

condition     that the Hoggatts          would "   apply for and receive approval of a Short Subdivision in

accordance with         the   requirements of      CCC 18. 34    of   Parcel WC2001025 / WC2001023 prior to




1 These background facts are as set forth by Division One of this court in Hoggatt v. Flores, 152
Wn. App. 862, 218 P. 3d 244 ( 2009).


                                                             2
No. 45589 -7 -II



submitting    an application of a single -        family   residence on    the   subject   property." 2    Clerk' s Papers


 CP) at 817. The county did not require the Hoggatts to promise they would engage in no further

subdivision.




         In an effort to satisfy the condition, the Hoggatts submitted a subdivision application, but

they listed only their own three -acre parcel as the property to be subdivided. In October, the county

responded, stating that the Hoggatts needed to obtain written approval from all property owners

involved   with   the   proposed plat.        The Hoggatts    asked   Flores for his   signature.        Flores demanded


that the Hoggatts pay         all   his   expenses and   attorney fees in    connection with       the    matter.   He also


demanded that they enter a binding covenant not to further subdivide their property for 25 years.

The Hoggatts agreed to pay his expenses and fees, but they would not agree to the covenant.

         In May 2008, the Hoggatts filed a complaint in Cowlitz County Superior Court seeking to

enjoin Flores " to sign an application for short division of the properties at issue" or, alternatively,

for "an order allowing the filing of a short subdivision application for the properties at issue absent

any   conditions."      CP   at   868.    Flores counterclaimed, reserving the right to seek all relief allowed

by RCW 58. 17. 210.

         The Hoggatts moved for summary judgment. During the summary judgment hearing, the

superior court requested that Flores specify the relief he sought. Flores responded as follows:




2 The applicable Cowlitz County Code provision is CCC 18. 34. 170( A), which provides,
         No person shall sell, lease or transfer any real property which is less than five acres
         in   area without        full   compliance with    this title.   All development permits for the
         improvement of any lot which is less than five acres in area, shall be withheld until
         the provisions of this title are met, pursuant to Washington State Subdivision Law.
         Also, the Administrator may revoke county development permits on parcels
         divided and transferred or leased which do not comply with this title.


                                                              3
No. 45589 -7 -II



        At this point, Mr. Flores continues to hope that Mr. and Mrs. Hoggatt will see fit to
        honor their promise to Cowlitz County and limit the short plat to two lots. If they
        do not, and if he cannot force them to, he is leaning toward the remedy of rescission.
        His doing so, of course, hinges on the court' s willingness to follow the rules set out
                                          3]
        in Busch    v.   Nervik,   supra. [     His investigation is ongoing, however, and his point
        of view may change.


CP at 923.


        The trial court entered an injunction requiring the county to accept the subdivision

application for review without Flores' s signature. Flores obtained an order granting discretionary

review, which placed the legality of the injunction before Division One of this court.

        In October 2009, Division One of this court affirmed the trial court' s issuance of the

injunction allowing the Hoggatts to            proceed   unilaterally. The court concluded that the Hoggatts


had established each of the necessary elements to support the injunction.4 Hoggatt v. Flores, 152
Wn.   App.   862, 869, 218 P. 3d 244 ( 2009).         In so holding, the court determined that nothing in RCW

58. 17. 210 prevents a seller from bringing an illegal subdivision into compliance with subdivision

laws.   Hoggatt, 152 Wn.         App.    at   869.   The court acknowledged that the Hoggatts, no less than


Flores, had   a   duty   to   conform   the property to the     applicable code provisions.   Hoggatt, 152 Wn.


App. at 864, 869. The court also recognized that the Hoggatts were merely trying to do what they

should have done in the first place and that, in fact, there was no harm to Flores because his own


parcel would be fully compliant if the Hoggatts were able to legitimize their previously inadequate




3 Busch v. Nervik, 38 Wn. App. 541, 687 P.2d 872 ( 1984).

4 Flores does not claim, and the record does not show, that Flores made any attempt to stay the
trial court' s ruling pending appeal. This allowed the Hoggatts to remedy the improper subdivision
and thereby achieve compliance in April 2009. RAP 7.2( c).
                                                            4
No. 45589 -7 -II



subdivision.     Hoggatt, 152 Wn.       App.   at   870.   In this way, the trial court' s ruling was mutually

beneficial to each party.

                                                    II. PROCEDURE


          While Flores' s appeal was pending, the Hoggatts, consistent with the superior court' s

ruling,   corrected   the   erroneous   2004   subdivision.      Cowlitz County processed and approved a

proper short plat in April 2009, rendering both the Hoggatts' and Flores' s property compliant.

Division One issued its ruling and remanded the case to Cowlitz County Superior Court for further

proceedings.




          In March 2012, Flores moved for partial summary judgment asking the superior court to

find that RCW 58. 17. 210 grants an aggrieved purchaser the " absolute right" to rescind the sale.

The   superior   court   declined to    make   such a      ruling.   In its order denying Flores' s motion for

reconsideration, the superior court explained that RCW 58. 17. 210 does not confer an absolute right


of rescission because the statute clearly presents both damages and rescission as alternative

remedies.     The court noted that the question remained as to whether a purchaser may demand

rescission if the property had been made compliant by the seller as opposed to the purchaser.

           Subsequently, Flores obtained an order granting a venue change from Cowlitz County to

Clark     County. There, in November 2013, the superior court granted summary judgment in the

Hoggatts' favor, ruling that Flores had no right to seek rescission under the statute. Flores appeals.

                                                     ANALYSIS


                                          I. STANDARD OF REVIEW


           We review summary judgment orders de novo, viewing the facts in the light most favorable

to the nonmoving party.        Vallandigham     v.   Clover Park Sch. Dist. No. 400, 154 Wn.2d 16, 26, 109
No. 45589 -7 -II



P. 3d 805 ( 2005).     Trial courts properly grant summary judgment where the pleadings and affidavits

show no genuine issue of material fact and the moving party is entitled to judgment as a matter of

law. CR 56( c).


                                       II. RESCISSION NOT AVAILABLE


             Flores contends that he is entitled to rescission under RCW 58. 17. 210 because a statutory

violation "     triggers"   the right to exercise rescission, and nothing in the statute precludes a

purchaser' s exercise of that right after the fact. We hold that Flores' s argument fails because the


Hoggatts brought the property into compliance before Flores unequivocally sought rescission.

Accordingly, Flores was not entitled to rescission as a matter of law because the statute' s plain

language established that rescission is only available to a purchaser as a remedy for

noncompliance.




             Endeavoring to achieve consistency between property subdivisions and zoning standards,

and "   to   promote effective use of   land,"   Washington State has enacted a comprehensive statutory

framework that requires conformity with subdivision laws before real property may be sold,

conveyed, or       transferred.   Ch. 58. 17 RCW.         RCW 58. 17.210 proscribes a county from issuing

certain permits for increased development on land that is divided contrary to state and county

subdivision laws. It provides,


             No building permit, septic tank permit, or other development permit, shall be issued
             for any lot, tract, or parcel of land divided in violation of this chapter or local
             regulations adopted pursuant thereto unless the authority authorized to issue such
             permit finds that the   public   interest   will not   be adversely   affected   thereby. The
             prohibition contained in this section shall not apply to an innocent purchaser for
             value without actual notice. All purchasers' or transferees' property shall comply
             with provisions of this chapter and each purchaser or transferee may recover his or
             her damages from any person, firm, corporation, or agent selling or transferring
             land in violation of this chapter or local regulations adopted pursuant thereto,
             including any amount reasonably spent as a result of inability to obtain any

                                                            6
No. 45589 -7 -II



         development permit and spent to conform to the requirements of this chapter as
         well    as   cost   of   investigation,     suit,   and    reasonable    attorneys'    fees occasioned
         thereby. Such purchaser or transferee may as an alternative to conforming his or
         her property to these requirements, rescind the sale or transfer and recover costs
         of investigation, suit, and reasonable attorneys' fees occasioned thereby.

RCW 58. 17. 210 ( emphasis added).


         No Washington court has addressed whether the rescission remedy remains available to an

innocent purchaser when noncomplying property is sold' but where the seller brings that property

into   compliance      before the innocent         purchaser       unequivocally invokes the        right   to   rescind.   In


support of his position, Flores relies on Newport Yacht Basin Ass 'n of Condominium Owners v.

Supreme Northwest, Inc., 168 Wn.                 App.   56, 277 P. 3d 18 ( 2012).       But there, the court concluded


only that the statutory scheme " clearly contemplates that illegally subdivided land may be bought

and sold,"   and that such transfers could not be voided by .a third party lest the statutory scheme

would be undermined. Newport Yacht, 168 Wn. App. at 74. That case does not purport to address

the issue presented here; that is, which statutory remedies are available to the purchaser of illegally

subdivided property that was subsequently brought into compliance by the seller who created the

illegal subdivision?


         Similarly, Flores        cites   Hoggatt, where the       court stated   that "[   t]he aggrieved purchaser may

elect either    to   rescind or   to   recover    damages."    152 Wn.     App.    at   864. That court also noted that


 Flores still ha[ d] his choice of the statutory remedies under RCW 58. 17. 210 against the Hoggatts

for putting him in his present untenable position as the purchaser of an illegally created parcel of

land."   Hoggatt, 152 Wn.           App.    at   870. But the Hoggatts' subdivision application was approved


while the first appeal was pending and, thus, the fact that the property was brought into compliance

was not before the Hoggatt court at the time it issued its decision. And there is little doubt that its



                                                               7
No. 45589 -7 -II



statement regarding Flores' s choice of remedies was accurate on the information before it.

Accordingly, because            the    question              has   not   been    answered   directly, statutory interpretation

principles govern the outcome here.

          The meaning        of a statute          is    a question of         law   reviewed   de   novo.   Dep' t of Ecology v.

Campbell & Gwinn, LLC, 146 Wn.2d 1, 9, 43 P. 3d 4 ( 2002).                               The goal of the inquiry is to ascertain

and   carry   out   the legislature'        s   intent.       Jametsky v. Olsen, 179 Wn.2d 756, 762, 317 P.3d 1003

 2014).    When interpreting a statute, we first look to its plain language, and if the plain language

is subject to only one interpretation, our inquiry ends because plain language does not require

construction.       Estate of Haselwood                 v.   Bremerton Ice Arena, Inc., 166 Wn.2d 489, 498, 210 P. 3d


308 ( 2009).    A     statute   is   ambiguous           if "`susceptible to two or more reasonable interpretations, "'


but "`   a statute is not ambiguous merely because different interpretations are conceivable.'"

HomeStreet, Inc.       v.   Dep' t ofRevenue,                166 Wn.2d 444, 452, 210 P. 3d 297 ( 2009) ( quoting          State v.

Hahn, 83 Wn.        App.    825, 831, 924 P. 2d 392 ( 1996), review denied, 131 Wn.2d 1020 ( 1997)).


          Here, RCW 58. 17. 210' s plain language is not ambiguous because it is subject to only one

reasonable     interpretation.         The      statute       does two things: First, it declines to subject an innocent


purchaser of illegally subdivided property to the same development prohibitions that it does to

someone       who     creates    an    illegal      subdivision.           Second, it provides an innocent purchaser of


noncompliant property the option of either ( 1) recovering from the offending seller any damages

incurred in achieving           compliance, or, (              2) as an alternative to conforming the property to the

applicable subdivision requirements, rescind the sale or transfer and recover certain costs.


          Notwithstanding the fact that Flores was initially entitled to rescind the transaction, he

opted    instead to   condition       his   cooperation with             the   compliance process on    the Hoggatts'   agreement
No. 45589 -7 -II



that they would not further subdivide their land, a guarantee that the Hoggatts were not legally

required to make. Hoggatt, 152 Wn. App. at 865. Because of Flores' s intransigence, the superior

court properly enjoined Flores from continuing to obstruct the Hoggatts' attempt to achieve

compliance.       Hoggatt, 152 Wn. App.            at   870.     This ruling allowed the Hoggatts to complete the

process necessary to legitimize their previously improper subdivision and therefore bring both

their own property, as well as the parcel sold to Flores, into compliance. Accordingly, under RCW

58. 17. 210, Flores no longer had the right to rescind the sale.


           If we were to read the statute to impose an absolute rescission right, as Flores urges, we


would contravene          long- recognized     statutory interpretation         principles.     This is true because "` [ e]   ach



word of a statute        is to be   accorded    meaning. "'        HomeStreet, 166 Wn.2d at 452 ( quoting State ex

rel.   Schillberg   v.   Barnett, 79 Wn.2d 578, 584, 488 P. 2d 255 ( 1971)).                        And whenever possible,


statutes    are   to be    construed   so "`    no clause, sentence, or word shall be superfluous, void, or


insignificant.'" HomeStreet, 166 Wn.2d                  at   452 ( internal   quotation marks omitted) (        quoting Kasper

v. City ofEdmonds, 69 Wn.2d 799, 804, 420 P. 2d 346 ( 1966)).

           Flores' s statutory interpretation ignores and renders meaningless the " as an alternative to

conforming [ the] property" language.                   Flores     never      addresses   the   critical " as   an   alternative"



language. Furthermore,          a court "`     is required to assume the Legislature meant exactly what it said

and    apply the    statute as written. "'       HomeStreet, 166 Wn.2d at 452 ( quoting Duke v. Boyd, 133

Wn.2d 80, 87, 942 P. 2d 351 ( 1997)). When read to give effect to all words, clauses, and sentences,


RCW 58. 17. 210 provides an innocent purchaser with the choice of remedies, but only does so to

the    extent   that the property      is   noncompliant.          We hold that because the Hoggatts brought the




                                                                   9
No. 45589 -7 -II



property into compliance before Flores unequivocally sought rescission, Flores is no longer

entitled to rescission by the statute' s plain terms.

        We affirm.




 We concur:




 MAXA,




SUTTON, J.




                                                    10